DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered and claims 27 and 41 remain allowed.

Reasons for Allowance

Claims 27 and 41 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 27 and 41 are allowed because the prior art of record Ganjyal, Minor and Passe  , either alone or in combination do not teach the limitations of method of making pea protein and casein protein product. Applicant has limited the preamble by utilizing phrase “consisting of”, which effectively excludes any step for obtaining an assembly of a pea protein and at least one casein other than the recited steps. Regarding the limitations of the claim “lowering the pH of the pea protein slurry which is added to the casein slurry to less than or equal to 2.5 to obtain an acidified composition and denature the pea protein;2. raising the pH of the homogenized mixture to between 6.9 and 7.5.”, which are not taught by prior art to Ganjyal where the pH adjustment to maximize the solubility is performed before or during the homogenization and only on the slurry, i.e. the mixture of at least two different proteins, and not specifically to one type of protein prior to the mixture with the other type and “the pH of the mixtures was adjusted to acidic or basic using either lactic acid or hydrochloride acid or sodium hydroxide” (see para 11, 13, 14 and 31 and 58 of Ganjyal). Thus the method step of “lower the pH of the pea protein to a value less than or equal to
2.5 before mixing with the casein composition to obtain the method as claimed wherein the lowering step of the pH is only applied to plant protein type before the mixing.” Is not taught by prior art. There is no motivation to change the process of Ganjyal to acidify pea protein first as for Ganjyal to exclude this step, or an expectation of success in excluding it.Ganjyal discloses that after applying the heat and pressure, the proteins rearrange to form the desirable hybrid proteins (§[0015]). Temperature conditions are from about 100- 350°F (38°C-177°C), preferably from about 225-350°F(121- 177°C) (see § [0033]), and all examples are performed at 250°F(177°C). Ganjyal’s method further differs from the claimed method steps in that the step of lowing the pH of the pea protein to a value less than or equal to 2.5 according to the 
Newly cited documents Bouritious, Ludwig, Hofman, Wong and Nielsen along with NPL articles cited in the opposition to related application  EP 2897474 have been considered, however, the newly cited prior art also does not teach the method steps as recited in claim 27 of instant application and the invention as claimed remains free of prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.